Citation Nr: 9905947	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of an 
enlarged tibial tubercle of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.  



This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an October 1997 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to a disability evaluation in 
excess of 10 percent for residuals of an enlarged tibial 
tubercle of the right knee.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case on October 27, 1997.  The RO received his substantive 
appeal in October 1997.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases that present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the veteran was last afforded VA 
compensation and pension (C&P) examination with regard to his 
service-connected right knee disability in June 1995, almost 
4 years ago.  Although the veteran was afforded VA outpatient 
treatment in November 1996, the Board observes that this 
clinical record did not adequately reconcile the veteran's 
complaints of pain with the objective findings.  See Johnson, 
supra.; see also DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).

Additionally, it is noted that the RO has made no attempt to 
ascertain if there are any treatment records available from 
the State facility where the veteran was, until 

recently, incarcerated, nor has the RO sought records of any 
treatment the veteran may have been accorded subsequent to 
his release from prison.  See Littke, supra.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all facilities at which he 
has been accorded treatment for his right 
knee disorder, to include the State penal 
institution where until recently he was 
incarcerated.  The RO should also request 
that the veteran sign appropriate Medical 
Records Release Form(s) so that VA may 
assist him in obtaining any such 
treatment records.

2.  The RO should then contact all 
facilities identified by the veteran and 
request that they provide legible copies 
of any medical treatment records 
pertaining to the veteran.

3.  Once the above-requested development 
has been completed and the records have 
been associated with the claims folder, 
the RO should accord the veteran a 
comprehensive orthopedic examination of 
his right knee disorder.  The veteran's 
claims folder should be made available to 
and independently reviewed by the 
examiner prior to examination.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.  The examiner must provide a 
thorough description of the veteran's 
service-connected residuals of an 
enlarged tibial tubercle of the right 
knee, including complete ranges of motion 
studies 

and neurologic pathology.  In addition, 
the examiner must render objective 
clinical findings concerning the severity 
of the veteran's service-connected 
residuals of an enlarged tibial tubercle 
of the right knee, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examiner must then 
render an opinion concerning the effect 
of the veteran's service-connected 
residuals of an enlarged tibial tubercle 
of the right knee on his ordinary 
activity and his ability to procure and 
maintain employment.  The examination 
report should reconcile the veteran's 
subjective complaints of right knee pain 
with the objective findings on 
examination.  It should then be 
associated with the veteran's claims 
folder.

4.  The RO should advise the veteran, in 
conjunction with the scheduling of this 
examination, that failure to report for a 
scheduled VA examination without good 
cause may result in adverse resolution of 
his claim, to include denial thereof.  
38 C.F.R. § 3.655 (1998).

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific joint opinions 
requested, that report must be returned 
for 

corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's increased rating claim.  If 
the determination remains unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See
 Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record. No action is required of the veteran until he 
receives further notice.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


